Citation Nr: 1235084	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  06-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1946 to January 1948 and from January 1951 to April 1969.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issue on appeal was previously before the Board in September 2009 at which time it was remanded for additional development.  Subsequently, in an April 2010 decision, the Board denied entitlement to a TDIU.  The Veteran appealed this Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2011 Order, the Court granted a February 2011 Joint Motion, vacating and remanding the issue to the Board for action consistent with the Joint Motion.  Thereafter, in April 2011, the Board again remanded this issue for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c)(1) (2011) due to the Veteran's advanced age.  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After reviewing the record, the Board finds that the deficiencies noted in the February 2011 Joint Motion and the subsequent April 2011 Board Remand have not yet been addressed, as will be explained below.  Accordingly, another remand is necessary to comply with the prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (stating that RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Board remand).

Historically, in September 2009, the Board remanded Appellant's claim to the AOJ for a medical opinion for the purpose of determining whether Appellant's service-connected disabilities prevent him from substantially gainful employment.  Specifically, in paragraph 1 of the remand, the Board instructed, in pertinent part:

Based on examination findings and other evidence contained in the claims file, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran is unable to obtain or maintain substantially gainful employment solely as a result of his service-connected disabilities, either alone or in combination . . .

The examiner must consider the Veteran's level of education, experience, and occupational background in determining whether he is unable to secure or maintain substantially gainful employment in light of his service-connected disabilities (that is, without considering any employment handicap he may have as a result of conditions that are not service-connected, like his chronic renal failure, hypertension and gastroesophageal reflux disease (GERD)). If the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current skill set and educational background. The examination report must include a complete rational[e] for all opinions and conclusions expressed.

The parties to the Joint Motion agreed that the subsequent November 2009 VA examination and opinion regarding Appellant's hearing loss did not comply with the Board's September 2009 remand directives because the examiner failed to answer the question of whether Appellant's service-connected hearing loss prevented him from substantially gainful employment.  Additionally, the examiner did not suggest the types of employment the Appellant could obtain given his educational background and employment history.  In April 2011, the Board remanded this appeal in accordance with the Joint Motion.  Specifically, it asked the November 2009 VA audiological examiner to supplement the prior opinion as to whether the Veteran's service-connected hearing loss, which is of such severity as to pose significant difficulties in most employment settings that rely on spoken communication, prevents him from obtaining or maintaining substantially gainful employment.  It also requested that if the Veteran's service-connected disabilities do not cumulatively render him unemployable, the examiner needed to suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

Following the most recent remand, the Veteran was afforded multiple VA examinations.  In May 2011, the Veteran reported for a general medical examination.  Then, in June 2011, the record reflects the Veteran was afforded an ear, nose, and throat (ENT) examination, a neurological examination, joints examination, eye examination, and an audiological examination.  The Veteran was given another VA audiological examination in September 2011.  Also added to the record are two Disability Benefits Questionnaires (DBQ), regarding his service-connected hearing loss and residuals of frostbite.  In focusing on the effects of the Veteran's service-connected hearing loss on employment, the ENT examiner opined that given the severe loss of hearing and the loss of discrimination ability, the Veteran "is not a candidate for employability in any condition or situation in which he has to respond to or interact with other people" and that this is applicable to telephone and face-to-face conversation.  Although the examiner after the June 2011 audiological examination did not provide an opinion, the same examiner stated in September 2011 that while the Veteran's "hearing would not preclude him from employment, due to the severity of his loss and poor discrimination, speech discrimination would be difficult for the Veteran."  It was further noted that employment which relies on spoken communication would pose a very significant difficulty to the Veteran, but his service-connected tinnitus does not preclude employment.  The April 2012 DBQ report (completed by the June 2011 ENT examiner) indicates that the claims file was reviewed and again notes that it would be extremely difficult for the Veteran to be employed in any situation where he has to respond to and interact with other people via telephone or face-to-face conversation.  It was also stated that the Veteran should not be employed in "any situation where hearing is essential for his safety."  Additionally, the May 2011 VA general medical examiner opined that they were not able "to define any disabilities that would interfere with his ability to perform his usual employment."  

Unfortunately, the Board finds that the September 2011 VA audiological examination and the June 2011 ENT examination in conjunction with the April 2012 DBQ do not comply with the Board's September 2009 and April 2011 remand and the terms of the Joint Motion.  Specifically, although the ENT and audiological examiners each found that the Veteran has significant difficulty and/or problems with employment relying on spoken communication, neither of these examiners suggested the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities.

Service connection is in effect for bilateral hearing loss, currently rated as 40 percent disabling; tinnitus, currently rated as 10 percent disabling; residuals of cold injury in the upper right extremity, currently rated as 10 percent disabling; residuals of cold injury in the upper left extremity, currently rated as 10 percent disabling; residuals of cold injury in the lower right extremity, currently rated as 10 percent disabling; and residuals of cold injury in the lower left extremity, currently rated as 10 percent disabling.  The Veteran's combined rating for his service-connected disabilities is 70 percent, effective May 28, 2004.

The term "unemployability" as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994)).  The United States Court of Appeals for Veterans Claims (Court) has held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

In light of the foregoing, the Board finds that another remand is necessary to fulfill VA's duty to assist and that a social and industrial survey would be of considerable help to resolving the question of unemployability currently on appeal.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Schedule the Veteran for a social and industrial survey to ascertain the impact his service-connected conditions, including his hearing loss, have on his ability to engage in substantially gainful employment in light of his work history and level of education.  An assessment of the Veteran's day-to-day functioning should be made.  The social worker should make appropriate inquiries to indicated persons or establishments, for example, family members, neighbors, and places of recreation or treatment, with an emphasis on seeking unbiased observers.  The social worker should address the Veteran's levels of functioning, particularly with regard to demonstrated capacities for work-like activities.

The social worker is requested to answer whether it is at least as likely as not (i.e., a degree of probability of at least 50 percent or higher) that the Veteran's service-connected disabilities alone, and without consideration of his age or non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The social worker is advised that if the answer to this question is in the negative, he or she must discuss the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his skill set and educational background. 

A rationale must be provided for all opinions expressed.  If the social worker is unable to provide a requested opinion, a thorough explanation must be given concerning why the opinion cannot be provided.

2.  Thereafter, readjudicate the issue on appeal of entitlement to a TDIU rating, considering all evidence of record.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


